Exhibit 99.1 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES ANNUAL EARNINGS OF $57.4 MILLION AND SECOND HIGHEST EARNINGS IN COMPANY’S HISTORY AT $1.66; DECLARES CASH DIVIDEND NORWICH, NY (January 24, 2011) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today net income per diluted share for the year ended December 31, 2010 was $1.66 per share, as compared with $1.53 per share for the year ended December 31, 2009.Return on average assets and return on average equity were 1.05% and 10.92%, respectively, for the year ended December 31, 2010, compared with 0.96% and 10.90%, respectively, for the year ended December 31, 2009.Net interest margin (on a fully taxable equivalent basis (“FTE”)) was 4.15% for the year ended December 31, 2010, up 11 basis points (“bp”) from 4.04% for the year ended December 31, 2009.Net income for the year ended December 31, 2010 was $57.4 million, up $5.4 million, or 10.4%, from the year ended December 31, 2009. Net income per diluted share for the three months ended December 31, 2010 was $0.42, as compared with $0.40 per share for the three months ended December 31, 2009.Annualized return on average assets and return on average equity were 1.05% and 10.68%, respectively, for the three months ended December 31, 2010, compared with 1.00% and 10.92%, respectively, for the three months ended December 31, 2009.FTE net interest margin was 4.09% for the three months ended December 31, 2010, down 6 bp from 4.15% for the three months ended December 31, 2009.Net income for the three months ended December 31, 2010 was $14.4 million, up $0.6 million, or 4.6%, from $13.8 million for the fourth quarter last year. Selected highlights for 2010 include: · Net income of $57.4 million approached our record high of $58.4 million in 2008. · Diluted earnings per share of $1.66 was the second highest in the history of the Company. · Asset quality indicators continued to stabilize.While nonperforming and potential problem loans are up slightly from 2009, past due loans and net charge-offs are both down from 2009. · Net interest margin of 4.15% in 2010 was the highest since 2003. · Noninterest income of $83.9 million in 2010 was an all-time high. · Continued strategic expansion in Queensbury and Schenectady, NY and Williston, VT during 2010. NBT President and CEO Martin Dietrich said, “I am pleased to report that NBT achieved near record results in 2010, including the second highest net income and earnings per share levels in the history of the Company. While the economy and the financial services industry continued to face challenges in 2010, our team remained focused on aggressively managing our conservative banking strategy, as well as continued strategic investment and new market expansion to support future growth. Ultimately, our success flows directly from the quality of our team members and their commitment to serving the needs of our customers.” Page 1 of 13 Loan and Lease Quality and Provision for Loan and Lease Losses Past due loans as a percentage of total loans has improved to 0.86% at December 31, 2010, as compared with 0.89% at December 31, 2009.Nonperforming loans increased slightly to $44.8 million or 1.24% of total loans and leases at December 31, 2010 compared with $41.3 million or 1.13% at December 31, 2009, primarily due to one large commercial credit of approximately $2.7 million. Net charge-offs for the year ended December 31, 2010 were $25.1 million compared to $25.4 million for the year ended December 31, 2009.Net charge-offs to average loans and leases for the year ended December 31, 2010 was 0.69%, a slight improvement from 0.70% for the year ended December 31, 2009.Net charge-offs for the three months ended December 31, 2010 were $7.3 million compared to $6.7 million for the same period in 2009.The annualized net charge-off ratio for the three months ended December 31, 2010 was 0.81% compared to 0.74% for the three months ended December 31, 2009.The primary driver for this increase was the charge-off of one large commercial credit of approximately $1.2 million which was previously fully provided for in the quarter ending September 30, 2010. The allowance for loan and lease losses totaled $71.2 million at December 31, 2010 as compared with $66.6 million at December 31, 2009.The allowance for loan and lease losses as a percentage of loans and leases was 1.97% at December 31, 2010 as compared to 1.83% at December 31, 2009.The increase in the allowance for loan and lease losses is primarily due to an increase in the general allocation of the allowance for loan and lease losses relative to certain portfolios, including commercial, residential and home equity loans. The Company recorded a provision for loan and lease losses of $29.8 million during the year ended December 31, 2010, as compared with $33.4 million during the year ended December 31, 2009.The Company recorded a provision for loan and lease losses of $6.7 million during the fourth quarter of 2010 compared with $8.6 million during the fourth quarter of 2009.The decrease in total provision is due to ongoing modeling of the required levels of reserves which considers historical charge-offs, loan growth and economic trends. Net Interest Income Net interest income was up 3.1% to $202.5 million for the year ended December 31, 2010 compared with $196.5 million for the year ended December 31, 2009.The Company’s FTE net interest margin was 4.15% for the year ended December 31, 2010, as compared with 4.04% for the year ended December 31, 2009.The Company has chosen to maintain its excess liquidity position in 2010 as a result of the unfavorable interest rate environment.As a result of this excess liquidity, our Federal Funds sold position had a net negative impact of approximately 5 bp on our net interest margin for the year ended December 31, 2010 as compared to the year ended December 31, 2009. The yield on interest earning assets decreased 37 bp for the year ended December 31, 2010 as compared with the year ended December 31, 2009, primarily due to decreases in the yields on securities available for sale and loans and leases.The yield on securities available for sale was 3.56% for the year ended December 31, 2010, as compared with 4.47% for the year ended December 31, 2009, while the yield on loans and leases was 5.90% for the year ended December 31, 2010, as compared with 6.07% for the year ended December 31, 2009.The rate on interest bearing liabilities declined 53 bp for the year ended December 31, 2010 as compared with the year ended December 31, 2009, primarily due to decreases in the rate on interest bearing deposits.The rate on time deposits was 2.06% for the year ended December 31, 2010, as compared with 2.64% for the year ended December 31, 2009.The rate on money market deposit accounts was 0.57% for the year ended December 31, 2010, as compared with 1.20% for the year ended December 31, 2009. Page 2 of 13 Net interest income was down slightly to $50.5 million for the three months ended December 31, 2010 compared with $51.6 million for the three months ended December 31, 2009.The Company’s FTE net interest margin was 4.09% for the three months ended December 31, 2010, as compared with 4.15% for the three months ended December 31, 2009.As a result of the Company’s excess liquidity, our Federal Funds sold position had a net negative impact of approximately 2 bp on our net interest margin for the three months ended December 31, 2010 as compared to the three months ended December 31, 2009. The yield on interest earning assets decreased 40 bp for the three months ended December 31, 2010 as compared with the three months ended December 31, 2009, primarily due to decreases in the yields on securities available for sale and loans and leases.The yield on securities available for sale was 3.05% for the three months ended December 31, 2010, as compared with 4.07% for the three months ended December 31, 2009, while the yield on loans and leases was 5.85% for the three months ended December 31, 2010, as compared with 6.07% for the three months ended December 31, 2009.The rate on interest bearing liabilities declined 38 bp for the three months ended December 31, 2010 as compared with the three months ended December 31, 2009, primarily due to decreases in the rate on interest bearing deposits.The rate on time deposits was 1.94% for the three months ended December 31, 2010, as compared with 2.23% for the three months ended December 31, 2009.The rate on money market deposit accounts was 0.44% for the three months ended December 31, 2010, as compared with 0.88% for the three months ended December 31, 2009. Noninterest Income Noninterest income for the year ended December 31, 2010 was $83.9 million, up $3.8 million or 4.7% from $80.1 million for the year ended December 31, 2009.The increase in noninterest income was due primarily to an increase in net securities gains of approximately $3.1 million for the year ended December 31, 2010 as compared to the year ended December 31, 2009 due primarily to the sale of two equity positions and certain collateralized mortgage obligations (“CMO’s”) during 2010.In addition, the Company experienced an increase in retirement plan administration fees of approximately $1.3 million for the year ended December 31, 2010 as compared with the year ended December 31, 2009 as a result of organic growth and increased asset values from improved market conditions.Insurance and other financial services revenue increased approximately $1.1 million for the year ended December 31, 2010 as compared to the year ended December 31, 2009, due primarily to new business and expansion into new markets within our footprint.Trust revenue increased approximately $1.0 million for the year ended December 31, 2010 as compared to the year ended December 31, 2009 due primarily to an increase in fair market value of trust assets under administration.These increases were partially offset by a decrease in service charges on deposit accounts of approximately $3.1 million as a result of a decrease in overdraft activity due to changes in consumer behavior caused by economic conditions as well as the effects of implementing new regulations regarding overdraft fees. Noninterest income for the three months ended December 31, 2010 was $22.2 million, up $2.4 million or 12.0% from $19.8 million for the same period in 2009.Net securities gains increased approximately $2.1 million for the three months ended December 31, 2010 as compared to the same period in 2009.This increase was due primarily to the sale of one equity position and certain CMO’s in the three months ending December 31, 2010.Slight increases in ATM and debit card fees and insurance and other financial services revenue also contributed to the increase in noninterest income.These increases were offset by a decrease in service charges on deposit accounts of approximately $1.2 million, or 16.9%, for the three months ended December 31, 2010 as compared with the same period in 2009.The decrease in service charges was the result of the aforementioned decrease in overdraft activity due to changes in consumer behavior caused by economic conditions as well as the effects of implementing new regulations regarding overdraft fees. Page 3 of 13 Noninterest Expense and Income Tax Expense Noninterest expense for the year ended December 31, 2010 was $178.3 million, up from $170.6 million, or 4.5%, for the year ended December 31, 2009.Salaries and employee benefits increased $8.2 million, or 9.5%, for the year ended December 31, 2010 compared with the year ended December 31, 2009.This increase was due primarily to increases in full-time-equivalent employees (primarily driven by market expansions), merit increases, employee benefits, and incentive compensation.In addition, the Company incurred debt prepayment penalties totaling $4.5 million to pay off long-term debt during the year ended December 31, 2010, as compared with prepayment penalties totaling $0.8 million for the year ended December 31, 2009.The debt prepayments in 2010 benefited interest expense by approximately $1.0 million in 2010, with future benefits expected in 2011 and 2012.These increases were partially offset by a decrease in FDIC expenses of approximately $2.3 million for the year ended December 31, 2010, as compared with the year ended December 31, 2009.This decrease resulted from the special assessment levied by the FDIC in the second quarter of 2009.In addition, professional fees and outside services decreased by $1.5 million, or 14.0%, for the year ended December 31, 2010 as compared with the year ended December 31, 2009.This decrease was due primarily to nonrecurring legal fees incurred during 2009 related to de novo branch activity as well as non-recurring systems consulting services incurred in 2009.Income tax expense for the year ended December 31, 2010 was $20.9 million, up slightly from $20.6 million for the year ended December 31, 2009.The effective tax rate was 26.7% for the year ended December 31, 2010, as compared to 28.4% for the year ended December 31, 2009.This decrease in the effective tax rate is primarily the result of an amendment to New York State tax law to conform to the bad debt treatment afforded under Federal law, which resulted in a reduction to tax expense of $0.6 million, as well as a favorable New York State audit settlement, which resulted in a reduction to tax expense of $0.6 million for the year ended December 31, 2010. Noninterest expense for the three months ended December 31, 2010 was $47.3 million, up from $45.3 million, or 4.3%, for the same period in 2009.The Company incurred debt prepayment penalties totaling $3.3 million to pay off long-term debt during the fourth quarter of 2010, as compared to prepayment penalties totaling $0.8 million for the same period in 2009.Salaries and employee benefits, occupancy, and loan collection expenses were up slightly for the three months ended December 31, 2010 as compared to the same period in 2009.These increases were partially offset by a decrease in other operating expenses of approximately $1.0 million for the three month period ended December 31, 2010, as compared with the three months ended December 31, 2009.This decrease resulted primarily from a termination fee associated with the early termination of a vendor contract in the fourth quarter of 2009.Income tax expense for the three month period ended December 31, 2010 was $4.4 million, up from $3.7 million for the same period in 2009.The effective tax rate was 23.2% for the three months ended December 31, 2010, as compared to 21.3% for the same period in 2009. Balance Sheet Total assets were $5.3 billion at December 31, 2010, down $125.2 million or 2.3% from December 31, 2009.Loans and leases were $3.6 billion at December 31, 2010, down $35.4 million from December 31, 2009.Total deposits were $4.1 billion at December 31, 2010, up $41.3 million from December 31, 2009.Stockholders’ equity was $533.6 million, representing a total equity-to-total assets ratio of 9.99% at December 31, 2010, compared with $505.1 million or a total equity-to-total assets ratio of 9.24% at December 31, 2009. Page 4 of 13 Stock Repurchase Program Under previously disclosed stock repurchase plans, the Company purchased 23,810 shares of its common stock during the year ended December 31, 2010, for a total of $0.5 million at an average price of $20.03 per share.At December 31, 2010, there were 976,190 shares available for repurchase under this previously announced stock repurchase plan.This plan was authorized on October 26, 2009 in the amount of 1,000,000 shares and expires on December 31, 2011. Dividend Declared The NBT Board of Directors declared a 2011 first-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on March 15, 2011 to shareholders of record as of March 1, 2011. Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, NY, with total assets of $5.3 billion at December 31, 2010. The company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies. NBT Bank, N.A. has 124 locations, including 85 NBT Bank offices in upstate New York, two NBT Bank offices in northwestern Vermont and 37 Pennstar Bank offices in northeastern Pennsylvania. EPIC Advisors, Inc., based in Rochester, NY, is a full-service 401(k) plan recordkeeping firm. Mang Insurance Agency, LLC, based in Norwich, NY, is a full-service insurance agency. More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.com and www.manginsurance.com. Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page 5 of 13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Change Percent Change (dollars in thousands, except per share data) Three Months Ended December 31, Net Income $ $ $ 5 % Diluted Earnings Per Share $ $ $ 5 % Weighted Average Diluted Common Shares Outstanding 1 % Return on Average Assets (1) % % 5 bp 5 % Return on Average Equity (1) % % -24 bp -2 % Net Interest Margin (2) % % -6 bp -1 % Year Ended December 31, Net Income $ $ $ 10 % Diluted Earnings Per Share $ $ $ 8 % Weighted Average Diluted Common Shares Outstanding 2 % Return on Average Assets % % 9 bp 9 % Return on Average Equity % % 2 bp 0 % Net Interest Margin (2) % % 11 bp 3 % Asset Quality December31, December31, Nonaccrual Loans $ $ 90 Days Past Due and Still Accruing $ $ Total Nonperforming Loans $ $ Other Real Estate Owned $ $ Total Nonperforming Assets $ $ Past Due Loans $ $ Potential Problem Loans $ $ Allowance for Loan and Lease Losses $ $ Year-to-Date (YTD) Net Charge-Offs $ $ Allowance for Loan and Lease Losses to Total Loans and Leases % % Total Nonperforming Loans to Total Loans and Leases % % Total Nonperforming Assets to Total Assets % % Past Due Loans to Total Loans and Leases % % Allowance for Loan and Lease Losses to Total Nonperforming Loans % % Net Charge-Offs to YTD Average Loans and Leases % % Capital Equity to Assets % % Book Value Per Share $ $ Tangible Book Value Per Share $ $ Tier 1 Leverage Ratio % % Tier 1 Capital Ratio % % Total Risk-Based Capital Ratio % % Quarterly Common Stock Price Quarter End High Low High Low March 31 $ June 30 $ September 30 $ December 31 $ (1)Annualized (2)Calculated on a FTE basis Page 6 of 13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) December31, December31, Net Percent Change Change (dollars in thousands, except per share data) Balance Sheet Loans and Leases $ $ $ ) -1 % Earning Assets $ $ $ ) -2 % Total Assets $ $ $ ) -2 % Deposits $ $ $ 1 % Stockholders’ Equity $ $ $ 6 % Average Balances (dollars in thousands, except per share data) Three Months Ended December 31, Loans and Leases $ $ $ ) Securities Available For Sale (excluding unrealized gains or losses) $ $ $ ) Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ ) Total Assets $ $ $ ) Interest Bearing Deposits $ $ $ ) Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Average Balances Year Ended December 31, Loans and Leases $ $ $ ) Securities Available For Sale (excluding unrealized gains or losses) $ $ $ ) Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ Total Assets $ $ $ Interest Bearing Deposits $ $ $ Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Page 7 of 13 NBT Bancorp Inc. and Subsidiaries December31, December31, Consolidated Balance Sheets (unaudited) (in thousands) ASSETS Cash and due from banks $ $ Short term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value of $98,759and $161,851 at December 31, 2010 and December 31, 2009, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page 8 of 13 Threemonthsended Year ended NBT Bancorp Inc. and Subsidiaries December 31, December31, Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 64 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains (losses) (2 ) Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned Advertising FDIC expenses Prepayment penalty on long-term debt Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings Per Share: Basic $ Diluted $ Page 9 of 13 NBT Bancorp Inc. and Subsidiaries Quarterly Consolidated Statements of Income (unaudited) 4Q 3Q 2Q 1Q 4Q (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 64 91 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains/(losses) 63 28 (2
